PER CURIAM.
We think that in its order the learned court below too closely restricted the particulars of loss and damage in • this case. While, it is not the office of a bill of particulars to furnish the evidence, yet it should give the particulars of the cause of action and the nature and amount of damage in detail, where it is claimed as being suffered by many and diverse articles.
The order appealed from should be modified by requiring the particulars asked for in the 3d, 7th, 8th, and 17th subdivisions of the order to show cause, in addition to those granted upon the motion, and, as so modified, affirmed, without costs.

i 1. See Pleading, vol. 39, Cent. Dig. § 949.